DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 6/1/2022 has been entered.  Claims 1, 5, 6, 9, 10, 14, 15 and 18 are pending.
Applicant requests consideration of the references listed on form PTO/SB/08a dated August 23, 2021.  The references listed on that form have already been considered. Examiner notes that the Chinese Notice of Allowance/Search Report and an Indian Examination Report, not listed in forms PTO/SB/08a but in the cover letters, were not considered.

Allowable Subject Matter
Claims 1, 5, 6, 9, 10, 14, 15 and 18 are allowed.

Statement of Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments are persuasive.  
None of the cited prior art, singly or in combination, teaches or suggests the features of “determining, by the terminal device, a first transmission sequence based on the HARQ- ACK feedback information and a preset orthogonal sequence, wherein the first transmission sequence is a sequence of complex symbols, wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence, wherein the modulation symbol is determined based on the HARQ-ACK feedback information, wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence, wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted, and wherein the second orthogonal sequence is used when there is a scheduling request to be transmitted”, and “receiving, by the network device on the first resource, a first transmission sequence from the terminal device, wherein the first transmission sequence is determined by the terminal device based on the HARQ-ACK feedback information and a preset orthogonal sequence, and wherein the first transmission sequence is used to carry both the HARQ-ACK feedback information and scheduling request information, wherein the first transmission sequence is a sequence of complex symbols, wherein the sequence of complex symbols is obtained by multiplying a modulation symbol with each element in the preset orthogonal sequence, wherein the modulation symbol is determined based on the HARQ-ACK feedback information, wherein the preset orthogonal sequence is a first orthogonal sequence or a second orthogonal sequence different from the first orthogonal sequence, wherein the first orthogonal sequence is used when there is no scheduling request to be transmitted, and wherein the second orthogonal sequence is used when there is a scheduling request to be transmitted”, in combination with all the other claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415